Upon arraignment in the circuit court, this appellant interposed a plea of guilty to the accusation in the affidavit or complaint, which charged him with the offense of violating the prohibition laws of the state of Alabama by having prohibited liquors in his possession. From the record, upon which this appeal is predicated, there appears no objection to any of the proceedings in the lower court. The circuit court, under the law, had jurisdiction of the subject-matter and of the person. We find no point of decision presented to effect a reversal of the judgment of the circuit court from which this appeal was taken. Said judgment is therefore affirmed.
Affirmed.